Exhibit 10.1
Quanta Services, Inc.
Term Sheet
Annual Incentive Plan 2009 – Corporate

     
Participants
  Employees will be selected to participate in the Annual Incentive Plan at the
discretion of the CEO with the approval of the Compensation Committee.
 
   
Target Incentive
 
§       Target incentive ranges have been or will be developed for each
participant in the Plan.

  §   Management will make recommendations to the Compensation Committee
regarding the target incentive for each participant based on a competitive
range.

     
Performance Measures
 
§       The annual incentive will be based on an operating income target to be
determined annually by the Compensation Committee. This target will be adjusted,
as appropriate, at the discretion of the Compensation Committee to take into
account any business acquisitions or divestitures during the Plan year.

  §   For purposes of the plan, operating income will be operating income (
before goodwill amortization, gain (loss) on sale of assets and non-cash
compensation) less interest expense, net of interest income.     §   There will
be no discretionary portion for the annual incentive.



Incentive Determination

      Percentage of Target /   Incentive as a % of Objective Obtained   Target
Incentive Less than 75%   0% 75%   25% 80%   40% 85%   55% 90%   70% 95%   85%
100%   100% 150%   150% 200% or greater   200%



  §   The amount of incentive earned will be based on the table above.     §  
The salary to be used in the calculation will be the base salary in effect on
the December 31 immediately preceding the date of the calculation.     §   When
performance falls between the designated points in the table, the incentive will
be determined by interpolation.

 



--------------------------------------------------------------------------------



 



     
Limitations
 
§       Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.

  §   A participant must be employed by the company on the date the bonus is
paid. Any participant not employed by the company on the payment date forfeits
any and all rights to such bonus. It is the company’s intention to pay bonuses
earned under the plan in March following the end of the calculation period.    
§   A new participant added to this Plan during the Plan year will be pro-rated
from their date of hire. In any event, a new participant must be employed by
October 1 to be eligible for incentives in the current plan year         .

     
Incentive Payout
  Any incentive earned under the Annual Incentive Plan is intended to be paid in
cash.

2



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Supplemental Incentive Plan 2009 – Corporate

     
Participants
 
§       Employees will be selected to participate in the Supplemental Incentive
Plan annually at the discretion of the CEO with the approval of the Compensation
Committee.

  §   For purposes of the supplemental incentive, Corporate participants will be
classified annually into two categories: Stock Eligible or Cash-only Eligible
participants, at the discretion of the CEO with the approval of the Compensation
Committee.

     
Performance Measures
  Performance Award
 
   
 
  Fifty percent of a participant’s supplemental incentive value will be based on
return on equity after eliminating the effects of goodwill (ROE) versus the
target for the year. This target will be determined annually by the Compensation
Committee. The target will be adjusted as appropriate, at the discretion of the
Compensation Committee, to take into account any business acquisitions or
dispositions during the Plan year.
 
   
 
  Individual Performance Award
 
   
 
  The remaining fifty percent of a participant’s supplemental incentive value
will be determined on a discretionary basis. The Individual Performance Award
will be based on obtaining pre-established objectives established for each
participant for the year and on exhibiting ethical behavior and compliance with
the Code of Ethics and Business Conduct.



Incentive Determination

      Percentage of Target /   Incentive as a % of Objective Obtained   Target
Incentive Less than 75%   0% 75%   25% 80%   40% 85%   55% 90%   70% 95%   85%
100%   100% 150%   150% 200% or greater   200%



  §   The Performance Award will be determined according to the table above.    
§   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.

3



--------------------------------------------------------------------------------



 



     
Limitations
 
§       Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.

  §   In any year, stock awarded under this and all other plans shall not exceed
1% of the outstanding stock. The Compensation Committee and the Board of
Directors will review this limitation annually.     §   A participant must be
employed by the company on the date the bonus is paid. Any participant not
employed by the company on the payment date forfeits any and all rights to such
bonus. It is the company’s intention to pay bonuses earned under the plan in
March following the end of the calculation period.     §   A new participant
added to this Plan during the Plan year will be pro-rated from their date of
hire. In any event, a new participant must be employed by October 1 to be
eligible for incentives in the current plan year

     
Incentive Payout
 
§        Stock Eligible participants, at the election of the CEO with approval
by the Compensation Committee, may receive any incentive earned under the
Supplemental plan in cash, restricted stock or a combination thereof. Subject to
the above limitations, the portion of the incentive awarded in restricted stock
will be multiplied by 1.10 and then that amount will be divided by the current
stock price to determine the number of shares. Any shares awarded will vest
ratably over a three-year period following the date of grant. A participant
receiving restricted stock must be employed by the company at each vesting date.
If a participant leaves the employment of the company, all unvested restricted
stock awards are forfeited.

  §   Cash-only Eligible participants will receive any incentive earned for the
year in cash.

4



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Annual Incentive Plan 2009 – Operating Units

     
Participants
  Employees will be selected to participate in the Annual Incentive plan
annually at the discretion of the CEO with the approval of the Compensation
Committee.
 
   
Target Incentive
 
§       Target incentive ranges have been or will be developed for each
participant in the Plan.

  §   Management will make recommendations to the Compensation Committee
regarding the target incentive for each participant based on a competitive
range.   Performance Measures §   The Annual Incentive for each Operating Unit
will be based on an operating income target to be approved by the Compensation
Committee annually.     §   For purposes of the plan, operating income will be
defined as operating income before goodwill, plus/minus insurance true-up,
plus/minus intercompany interest income or expense, less external interest
expense, and excluding gains or losses on sales of property and equipment.     §
  There will be no discretionary portion for the annual incentive.



Incentive Determination

      Percentage of Target /   Incentive as a % of Objective Obtained   Target
Incentive Less than 75%   0% 75%   25% 80%   40% 85%   55% 90%   70% 95%   85%
100%   100% 150%   150% 200% or greater   200%



  §   Subject to the limitations described below, the amount of incentive will
be determined based on the table above.     §   The salary to be used in the
incentive calculation will be the base salary in effect on the December 31
immediately preceding the date of the calculation.     §   When performance
falls between the designated points in the table, the incentive will be
determined by interpolation.

5



--------------------------------------------------------------------------------



 



     
Limitations
 
§       The bonus calculation is subject to the following limitations; sequenced
as follows:

Step 1:
Is target bonus pool > 10% of the operating income before goodwill and after
insurance true-up (before consideration of intercompany interest income or
expense, interest expense, and gains or losses on the sale of property and
equipment)?
          If Yes, Go to Step 2.
          If No, use the Incentive Determination chart above. Any bonus earned
(for the aggregate pool) is limited to 10% of operating income (as defined).
Further, any individual bonuses are capped at 200% of the target bonus.
Step 2:
Has the Operating Income Goal been met or exceeded? If Yes, go to b., If No, go
to a.

  a.   Use the Incentive Determination chart above with the following
limitations: Bonuses earned under this section ( for the pool) are limited to
10% of actual operating income (as defined).     b.   Use the Incentive
Determination chart above with the following limitations:         Up to 10% of
the operating income goal (as defined) can be earned by the pool participants.
For every dollar of operating income (as defined) in excess of the operating
income goal, $.25 will be contributed to the bonus pool. Add this amount to the
results of the Incentive Determination chart. The total contribution under this
paragraph b. is limited to 100% of the target bonus for each of the pool
participants.

  §   Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.

6



--------------------------------------------------------------------------------



 



  §   A participant must be employed by the company on the date the bonus is
paid. Any participant not employed by the company on the payment date forfeits
any and all rights to such bonus. It is the company’s intention to pay bonuses
earned under the plan in March following the end of the calculation period.    
§   A new participant added to this Plan during the Plan year will be pro-rated
from their date of hire. In any event, a new participant must be employed by
October 1 to be eligible for incentives in the current plan year.

     
Incentive Payout
  Any incentive earned under the Annual Incentive Plan is intended to be paid in
cash.

7



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Supplemental Incentive Plan
2009 – Operating Units

     
Participants
 
§       Employees will be selected to participate in the Supplemental Incentive
Plan annually at the discretion of the CEO with the approval of the Compensation
Committee.

  §   For purposes of the supplemental incentive, Field Unit participants will
be classified into two categories: Stock Eligible or Cash-only Eligible
participants, at the discretion of the CEO with the approval of the Compensation
Committee.

     
Target Incentive
  Each participant will be assigned a target supplemental incentive expressed as
a dollar value annually.
 
   
Performance Measures and
Incentive Determination
  Performance Award:

  §   Fifty percent of a participant’s supplemental incentive value will be
based on Modified Return on Asset (MROA) performance versus target.     §   MROA
will be calculated by dividing net operating income by total assets. Operating
Income is defined as operating income before goodwill, after insurance true-up
(before consideration of intercompany interest income or expense, interest
expense, and gains or losses on the sale of property and equipment). Total
assets will be based on the quarterly average for the fiscal year excluding
inter-company accounts and cash on hand.     §   The Performance Award will be
determined according to the table below:

      Percentage of Target /   Incentive as a % of Objective Obtained   Target
Incentive Less than 75%   0% 75%   25% 80%   40% 85%   55% 90%   70% 95%   85%
100%   100% 150%   150% 200% or greater   200%

8



--------------------------------------------------------------------------------



 



When performance falls between the designated points in the table, the incentive
will be determined by interpolation.
Discretionary Award
For 2009, the remaining fifty percent of the supplemental incentive will, in
lieu of a discretionary component, be based on the following safety measurement:

  §   Total Incident Injury Rate:

  Ø   Each Operating Unit has a “Total Incident Injury Rate” (“TIIR”) calculated
for the prior year. Subject to each participant’s ethical behavior and
compliance with the Code of Ethics and Business Conduct, the discretionary award
will be based on improvements in TIIR performance. The baseline for measuring
current year performance is the respective actual TIIR for the prior year
expressed as a percentage of hours worked. The following Bonus Eligibility Scale
will be used to measure the amount of bonus earned as a result of improvement in
the TIIR rate from the prior year to the current year:

      If TIIR rate is   Bonus earned Reduced by:   will be: Less than 5%   0% 5%
  25% 10%   50% 15%   75% 20%   100% Greater than 35%   125%

  Ø   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.     Ø   Regardless of the
percentage decrease, if an operating unit has a TIIR below 1.75 at the end of
the current year then 100% of the target bonus is earned.     Ø   Regardless of
the percentage decrease, if an operating unit has a TIIR above the industry
standard of 5.0; it is ineligible for this incentive component.

9



--------------------------------------------------------------------------------



 



     
Limitations
 
§       Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.

  §   In any year, stock awarded under this and all other plans shall not exceed
1% of the outstanding stock. The Compensation Committee and the Board of
Directors will review this limitation annually.     §   A participant must be
employed by the company on the date the bonus is paid. Any participant not
employed by the company on the payment date forfeits any and all rights to such
bonus. It is the company’s intention to pay bonuses earned under the plan in
March following the end of the calculation period.     §   A new participant
added to this Plan during the Plan year will be pro-rated from their date of
hire. In any event, a new participant must be employed by October 1 to be
eligible for incentives in the current plan year.

     
Incentive Payout
 
§       Stock Eligible participants, at the election of the CEO with approval by
the Compensation Committee, may receive any incentive earned under the
Supplemental plan in cash, restricted stock or a combination thereof. Subject to
the above limitations, the portion of the incentive awarded in restricted stock
will be multiplied by 1.10 and then that amount will be divided by the current
stock price to determine the number of shares. Any shares awarded will vest
ratably over a three-year period following the date of grant. A participant
receiving restricted stock must be employed by the company at each vesting date.
If a participant leaves the employment of the company, all unvested restricted
stock awards are forfeited.

  §   Cash-only Eligible participants will receive any incentive earned for the
year in cash.

10



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Discretionary Incentive Plan 2009 – All

     
Discretionary Payout
  Annually, at the recommendation of the CEO, discretionary awards will be
presented to the Compensation Committee. These awards will be made at the
discretion of the CEO, with the Compensation Committee’s approval, in cash,
restricted stock, or a combination thereof. A participant must be employed by
the company on the date the bonus is paid. Any participant not employed by the
company on the payment date forfeits any and all rights to such bonus. It is the
company’s intention to pay bonuses earned under the plan in March following the
end of the calculation period.

11